Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response to the restriction requirement, dated April 27, 2021, has been received. By way of this response, Applicant has amended claims 1, 7-10, 15, 20, and 22-25.
Applicant's election with traverse of the species of an IL-22 dimer, a linker comprising the sequence of SEQ ID NO: 1, an Fc fragment comprising the sequence of SEQ ID NO: 2, and a monomeric subunit comprising the sequence of SEQ ID NO: 4 in the reply filed on April 27, 2021 is acknowledged.  The traversal is on the grounds that US20160287670 does not teach or suggest the present invention.  This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed January 19, 2021. It is further noted that as the claims are drawn to a method of preventing necrotizing enterocolitis (NEC), the claims would read on administering the claimed molecule to someone not necessarily having NEC.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-2, 5, 7-12, 15, 17-20, 22-26, and 32 are therefore under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-12, 17-19, 23-24, and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Scheer et al. (US 20140314711 A1, cited in IDS).
Scheer teaches the administration of a dimer of interluekin-22 (IL-22) in the treatment and prevention of inflammatory bowel disease (para. 0202-0203). Scheer teaches that IL-22 plays an important role in mucosal immunity, mediating early host defense against attaching and effacing bacterial pathogens, promoting the production of anti-microbial peptides and pro-inflammatory cytokines from epithelial cells and stimulating proliferation and migration of colonic epithelial cells in the gut (para. 0005). Scheer further teaches that treatment with IL-22 Fc fusion proteins prevents epithelial damage and inflammation in a mouse model of colitis (para. 0455-0457). Since the claims are drawn to a method of preventing necrotizing enterocolitis (NEC), the claims would read on administering the claimed molecule to someone not necessarily having NEC under the broadest reasonable interpretation.
Scheer further teaches that IL-22 may be administered as a fusion protein comprising an IL-22 polypeptide linked to an Fc region by a linker, wherein the Fc region comprises a hinge region, an IgG CH2 domain and an IgG CH3 domain (para. 0019). Scheer also teaches that the IL-22 may comprise a dimer (para. 0027, 0143, 0304, and 0324). Scheer also teaches that the Fc 
Scheer also teaches that a pharmaceutical composition comprising the above IL-22 Fc protein may be administered intravenously (claim 104), and that the dosage may range from 1 microgram per kilogram to 100 micrograms per kilogram or more (para 0375-0376).
While Scheer does not explicitly teach the inhibition of TLR4, inhibition of pro-inflammatory cytokines and/or inflammation-induced enzymes, differentiation and/or growth of secretory cells in the intestine, or regulation one or more host defense genes by administration of an IL-22 dimer, the IL-22 dimer of Scheer, in its normal and usual operation, would perform these tasks. Scheer therefore inherently teaches this property of claim 7. MPEP § 2112.02.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-12, 15, 17-20, 22-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 20140314711 A1, cited in IDS) in view of Yan et al. (U.S. patent 10,543,169, cited in IDS) and Walsh et al. (Pediatr Clin North Am. 1986 Feb;33(1):179-2010).
Scheer teaches the administration of a dimer of interluekin-22 (IL-22) in the treatment and prevention of inflammatory bowel disease (para. 0202-0203). Scheer teaches that IL-22 plays an important role in mucosal immunity, mediating early host defense against attaching and effacing bacterial pathogens, promoting the production of anti-microbial peptides and pro-inflammatory cytokines from epithelial cells and stimulating proliferation and migration of colonic epithelial cells in the gut (para. 0005). Scheer further teaches that treatment with IL-22 Fc fusion proteins prevents epithelial damage and inflammation in a mouse model of colitis (para. 0455-0457).

While Scheer does not teach NEC, it would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to arrive at the claimed invention. As Scheer teaches that IL-22 is an effective treatment for colitis, the skilled artisan would be motivated to extend this teaching to other types of colitis, as Walsh teaches a similarity in causes between colitis and NEC, with a reasonable expectation of success, especially since Scheer teaches that IL-22 exerts a protective effect against bacterial infection in the gut.
Scheer further teaches that IL-22 may be administered as a fusion protein comprising an IL-22 polypeptide linked to an Fc region by a linker, wherein the Fc region comprises a hinge region, an IgG CH2 domain and an IgG CH3 domain (para. 0019). Scheer also teaches that the IL-22 may comprise a dimer (para. 0027, 0143, 0304, and 0324). Scheer also teaches that the Fc region may incorporate additional cysteine residues for the purposes of conjugation to other molecules (para. 0274). Scheer also teaches that the IL-22 Fc fusion protein may comprise the fusion of the Fc protein to either the N or C terminus of IL-22 (para. 0302-0303).
Scheer also teaches that a pharmaceutical composition comprising the above IL-22 Fc protein may be administered intravenously (claim 104), and that the dosage may range from 1 microgram per kilogram to 100 micrograms per kilogram or more (para 0375-0376).
While Scheer does not explicitly teach the inhibition of TLR4, inhibition of pro-inflammatory cytokines and/or inflammation-induced enzymes, differentiation and/or growth of secretory cells in the intestine, or regulation one or more host defense genes by administration of 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Yan teaches an IL-22 dimer with a linker sequence identical to SED ID NO: 1 (col. 2, lines 7-21), an Fc fragment sequence identical to SEQ ID NO: 2 (col. 2, lines 31-35), an IL-22 domain of each monomeric subunit identical to SEQ ID NO: 3, and a monomeric subunit sequence identical to SEQ ID NO: 4.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known method of treating colitis to treat a subspecies of colitis) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/Examiner, Art Unit 1644         


/SHARON X WEN/Primary Examiner, Art Unit 1644